 
Exhibit 10.1
 
RETIREMENT AGREEMENT
 
RETIREMENT AGREEMENT (“Agreement”), dated as of April 3, 2006 between
International Flavors & Fragrances Inc., a New York corporation (the “Company”),
and Richard A. Goldstein (“Executive”), a citizen of the State of New York.
 
WHEREAS Executive and the Company have agreed that Executive will retire from
the Company as of May 9, 2006; and
 
WHEREAS the parties wish to document the terms and conditions pertaining to the
retirement;
 
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and other good and valuable consideration, the receipt of which are
hereby acknowledged, the Company and Executive hereby agree as follows:
 
Section 1.  Retirement. Executive hereby retires and resigns effective May 9,
2006 (the “Retirement Date”), from all of his positions with the Company, the
Board, any affiliate of the Company and all boards of directors of such
affiliates, and agrees to execute and deliver any and all further documentation
reasonably requested by the Company in order to evidence and effect the
retirement.
 
Section 2.  Separation Payments. Upon Executive’s retirement, the Company shall
provide Executive with the following payments and benefits. Amounts and benefits
described in Sections 2(a), (b), (c), (d), (e) and f(ii) through (v) are
expressly conditioned on Executive’s execution of (and nonrevocation of) the
General Release attached hereto as Exhibit A and compliance with the provisions
of Section 3 hereof.
 
(a)  Cash Severance. Executive shall receive a cash payment in the gross amount
of $1,533,933.33 which is equal to the sum of (i) his annual rate of salary
immediately prior to the Retirement Date plus (ii) the average Annual Incentive
Plan (“AIP”) award for 2003, 2004 and 2005 (the “Cash Severance Amount”). The
Company shall pay the Cash Severance Amount to Executive on November 10, 2006.
 
(b)  2006 AIP Bonus. Executive shall be eligible to receive a 2006 AIP bonus
based on the Company’s fiscal 2006 actual results prorated based on the number
of days from the beginning of fiscal year through the Retirement Date divided by
365, to be payable at the same time as other senior executives from the Company
receive their AIP bonuses.
 
(c)  Stock Options and Restricted Stock Units. Executive is retiring after age
62 under the terms of his various stock option and restricted stock unit
agreements. Accordingly, Executive’s options shall be exercisable, and
restricted stock unit awards shall vest, as follows:
 
Options
Grant Date
Number of Shares
Options Exercisable Until
June 1, 2000
500,000
June 1, 2010
June 1, 2000
200,000
August 9, 2006
May 16, 2001
101,000
May 16, 2011
May 7, 2002
140,000
May 7, 2012
March 11, 2003
140,000
March 11, 2013

 

--------------------------------------------------------------------------------


 
Restricted Stock Units
Grant Date
Number of Shares
Vesting Date
May 11, 2004
42,536
May 11, 2007
March 8, 2005
9,450
March 8, 2008



(d)  Long Term Incentive (“LTI”) Awards. Executive shall receive payment(s) (if
any) under the 2004-2006 and 2005-2007 LTI cycles based on the number of days
worked in each LTI cycle and based on actual results for each LTI cycle, which
payment(s) (if any) will be paid when the LTI award for such cycle is otherwise
payable to other participants in the cycle.
 
(e)  Performance Incentive Award. Executive shall receive a payment (if any)
under the August 1, 2002 Performance Incentive Award (the “PIA Award”) based on
performance of the PIA Award through May 9, 2006. Such amount (if any) will be
paid to Executive within five (5) business days after such performance has been
determined (but no earlier than the date severance is payable under Section 2(a)
above).
 
(f)  Benefits.
 
(i)  Executive shall receive any and all benefits accrued under any deferred
compensation or qualified or non-qualified pension plan in which he currently
participates (other than any severance plan) in accordance with, and subject to,
the terms thereof; provided that no such deferred compensation or non-qualified
pension benefits shall be paid prior to November 10, 2006 (the first date on
which they would not be subject to the tax imposed by Section 409A of the Code);
and provided further that no interest shall accrue on deferred compensation or
non-qualified pension amounts that otherwise would have been payable prior to
November 10, 2006.  In accordance with Section V of the Memorandum of
Understanding that became effective as of June 1, 2000 (the “MOU”), Executive
will be paid a single lump sum of $3,016,014 on November 10, 2006. Executive
shall also be covered by retiree life insurance coverage with death benefits
equal to $1,150,000.
 
(ii)  For the period of time between the Retirement Date and Executive’s 65th
birthday, Executive and his spouse and eligible dependents shall continue to be
covered by medical plans in which he participated immediately prior to the
Retirement Date, as if he had continued to be an active employee of the Company,
and the Company shall continue to pay the costs of such coverage under such
plans on the same basis as is applicable to active employees covered thereunder;
provided that, if participation in any one or more of such plans is not possible
under the terms thereof, the Company shall provide substantially identical
benefits or, at Executive’s election, reimburse Executive for his cost of
obtaining comparable coverage from a third-party insurer. Such coverage shall
cease if and when Executive obtains employment with another employer during such
period and becomes eligible for medical coverage provided by his new employer.
Executive’s Retirement Date shall be considered a “qualifying event” as defined
in Title I, part 6 of the Employee Retirement Income Security Act of 1974
(“COBRA”).
 
(iii)  Prior to Executive’s 65th birthday, Executive and his eligible dependents
shall be entitled to retiree medical coverage on the same basis as retiree
medical coverage is made available generally to senior executives of the
Company, with such coverage being secondary to any medical coverage at
Executive’s prior employer and Section 2(f)(ii) above. Upon attainment of
Executive’s or a dependent’s 65th birthday, such retiree medical coverage shall
be secondary to Medicare and shall also continue to be secondary to any retiree
medical coverage maintained by a prior employer.
 
2

--------------------------------------------------------------------------------


 
(iv)  Executive shall be reimbursed for up to $25,000 of expenses incurred by
him for financial and tax planning between his Retirement Date and the first
anniversary of his Retirement Date.
 
(v)  Executive shall be reimbursed for up to $40,000 of reasonable legal and
professional fees incurred by him for the negotiation and documentation of this
Agreement.
 
(vi)  Executive shall be entitled to payment for 0 days of accrued but unused
vacation. Executive shall not be entitled to receive any payments or other
compensation attributable to vacation he would have earned had his employment
continued beyond his Retirement Date, and Executive waives any right to receive
such compensation.
 
(vii)  Executive shall be entitled to reimbursement for reasonable business and
fringe benefit expenses incurred by him prior to the Retirement Date in
accordance with Company policy in effect on the Retirement Date.
 
Section 3.  Confidentiality, Non-Competition and Non-Solicitation.
 
(a)  Obligations of the Executive. The following requirements must be met by the
Executive as a condition to his right to receive, continue to receive, or retain
certain payments and benefits under Section 2 of this Agreement:
 
(i)  The Executive, acting alone or with others, directly or indirectly, shall
not, during the Non-competition Period, either as employee, employer,
consultant, advisor, or director, or as an owner, investor, partner, or
shareholder unless the Executive’s interest is insubstantial, engage in or
become associated with a “Competitive Activity.” For this purpose, (A) the
“Non-competition Period” means the period of time during which Executive is
employed by the Company and the one-year period following Executive’s Retirement
Date; and (B) the term “Competitive Activity” means any business or other
endeavor that engages in a line of business in any geographic location that is
substantially the same as either (1) any line of operating business which the
Company or a subsidiary engages in, conducts, or to the knowledge of the
Executive, has definitive plans to engage in or conduct, or (2) any operating
business that has been engaged in or conducted by the Company or a subsidiary
and as to which, to the knowledge of the Executive, the Company or subsidiary
has covenanted in writing, in connection with the disposition of such business,
not to compete therewith. The Compensation Committee of the Board (the
“Committee”) shall, in the reasonable exercise of its discretion, determine
which lines of business the Company and its subsidiaries conduct as of the
Retirement Date and which third parties may reasonably be deemed to be in
competition with the Company and its subsidiaries. For purposes of this
Section 3(a) (including clause (ii) below), the Executive’s interest as a
shareholder is insubstantial if it represents beneficial ownership of less than
five (5%) percent of the outstanding stock, and the Executive’s interest as an
owner, investor, or partner is insubstantial if it represents ownership, as
determined by the Committee in its discretion, of less than five (5%) percent of
the outstanding equity of the entity. In addition, the phrase “become associated
with” shall not include Executive’s mere affiliation (as a partner, director,
consultant or otherwise) with (i) a venture capital fund, hedge fund or other
private equity fund or firm, or (ii) a law, accounting, investment banking,
consulting or other professional service firm that engages in or becomes
associated with a Competitive Activity; provided that Executive is not otherwise
directly or indirectly engaged in the acquisition or operation of an entity that
engages in or becomes associated with a Competitive Activity.
 
3

--------------------------------------------------------------------------------


 
(ii)  During Executive’s employment with the Company and during the one-year
period following Executive’s Retirement Date, the Executive, acting alone or
with others, directly or indirectly, shall not (A) induce any customer or
supplier of the Company or a subsidiary or affiliate, or other company with
which the Company or a subsidiary or affiliate has a business relationship, to
curtail, cancel, not renew, or not continue his or her or its business with the
Company or any subsidiary or affiliate; or (B) induce, or attempt to influence,
any employee of or service provider to the Company or a subsidiary or affiliate
to terminate such employment or service.
 
(iii)  The Executive shall not disclose, use, sell, or otherwise transfer any
confidential or proprietary information of the Company or any subsidiary or
affiliate, including but not limited to information regarding the Company’s
current and potential customers, organization, employees, finances, and methods
of operation and investments, so long as such information has not otherwise been
disclosed to the public or is not otherwise in the public domain, except as
required by law or pursuant to legal process.
 
(iv)  The Executive shall cooperate with the Company or any subsidiary or
affiliate by making himself available to testify on behalf of the Company or
such subsidiary or affiliate in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and otherwise to assist the Company
or any subsidiary or affiliate in any such action, suit, or proceeding by
providing information and meeting and consulting with members of management of,
other representatives of, or counsel to, the Company or such subsidiary or
affiliate, as reasonably requested. The Company shall reimburse the Executive
for any out-of-pocket expenses including the reasonable fees of the Executive’s
personal attorney, which he incurs in connection with such cooperation.
 
(b)  Non-Disparagement.  Each of the Executive and the Company agrees that at no
time will either the Executive or any officer, director, employee or other
representative of the Company in any way denigrate, demean or otherwise say or
do anything, whether in oral discussions or in writing, that would cause any
third party, including but not limited to suppliers, customers and competitors
of the Company, to lower its perception about the integrity, public or private
image, professional competence, or quality of products or service, of the other
or, in the case of the Company, of any officer, director, employee or other
representative of the Company. 
 
(c)  Effect of the Executive’s Failure to Comply with Obligations. The Company
shall have no obligations to make payments or provide benefits to the Executive
under this Agreement if the Executive has failed or fails to comply with the
obligations set forth in Sections 3(a) or 3(b) during the relevant time periods
set forth therein, other than inadvertent and inconsequential events
constituting non-compliance, at any time during Executive’s employment with the
Company or following Executive’s Retirement Date.
 
(d)  Clawback Provision. If the Executive has failed to comply with the
obligations under Sections 3(a) or 3(b) (other than an inadvertent and
inconsequential event constituting non-compliance) during Executive’s employment
with the Company or the one-year period following Executive’s Retirement Date,
all of the following forfeitures will result:
 
(i)  The unexercised portion of any option, whether or not vested, and any other
award not then vested will be immediately forfeited and canceled.
 
(ii)  The Executive will be obligated to repay to the Company, in cash, within
five (5) business days after demand is made therefor by the Company,
 
4

--------------------------------------------------------------------------------


 
(A)  the total amount of any cash payments made to the Executive under this
Agreement, other than (1) such Executive’s annual salary that had been payable
as of the date of his Retirement Date, together with salary, incentive
compensation and benefits which had been earned or become payable as of the date
of termination but which had not yet been paid to the Executive and unreimbursed
business expenses reimbursable under Company policies then in effect, and (2)
cash payments under welfare benefit plans;
 
(B)  other cash amounts paid to the Executive under any AIP and LTIP awards
since the date two years prior to the Executive’s Retirement Date; and
 
(C)  the Award Gain (as defined below) realized by the Executive upon each
exercise of an option or settlement of a restricted stock unit award (regardless
of any elective deferral) since the date two years prior to Executive’s
Retirement Date. For purposes of this Section 3(d), the term “Award Gain” shall
mean (1), in respect of a given option exercise, the product of (X) the fair
market value per share of stock at the date of such exercise (without regard to
any subsequent change in the market price of shares) minus the exercise price
times (Y) the number of shares as to which the option was exercised at that
date, and (2), in respect of any other settlement of an award granted to the
Executive, the fair market value of the cash or stock paid or payable to the
Executive (regardless of any elective deferral) less any cash or the fair market
value of any stock or property (excluding any payment of tax withholding) paid
by the Executive to the Company as a condition of or in connection with such
settlement.
 
Section 4.  Setoff. No payments or benefits payable to or with respect to
Executive pursuant to this Agreement shall be reduced by any amount Executive
may earn or receive from employment with another employer or from any other
source, except as expressly provided in Section 2(f)(ii).
 
Section 5.  Indemnification; D&O Coverage. The Company shall continue to
indemnify Executive and provide directors’ and officers’ liability insurance
coverage (including, where required, legal defense) for actions prior to
Executive’s Retirement Date to the same extent it indemnifies and provides
liability insurance coverage to then-current officers and directors of the
Company.
 
Section 6.  Successors and Assigns. This Agreement shall be binding upon
Executive and upon Executive’s heirs, administrators, representatives, executors
and successors and shall inure to the benefit of the Releasees (as defined in
Exhibit A) and to their heirs, administrators, representatives, executors,
successors, and assigns. No interest of Executive, his spouse or any other
beneficiary under this Agreement, or any right to receive any payment or
distribution thereunder, shall be subject to any sale, transfer, assignment,
pledge, attachment, garnishment or other alienation or encumbrance of any kind.
 
Section 7.  Binding Effect; Revocation; Modification. The parties understand and
agree that this Agreement is final and binding and constitutes the complete and
exclusive statement of the terms and conditions relating to Executive’s
retirement, that this Agreement supersedes all prior agreements and
understandings (oral or written) between Executive and the Releasees relating to
Executive’s employment, Retirement Date, or otherwise, including but not limited
to the MOU, that no representations or commitments were made by the parties to
induce this Agreement other than as expressly set forth herein and that this
Agreement is fully understood by the parties. Executive further represents that
Executive has had the opportunity and time to consult with legal counsel and
other personal or financial advisors of his own choosing concerning the
provisions of the General Release and that Executive has been given twenty-one
(21) days within which to execute the General Release and
 
5

--------------------------------------------------------------------------------


 
seven (7) days following that execution to revoke the General Release. To be
effective, any such revocation must be in writing and actually delivered no
later than the close of business on the 7th day following Executive’s execution
of the General Release to the office of the Company’s General Counsel. No
obligation upon the Company set forth herein shall be effective, and no payment
or other benefit shall be required to be made or provided to Executive
hereunder, any earlier than the 8th day following Executive’s execution of the
General Release. This Agreement may not be modified or supplemented except by a
subsequent written agreement signed by the party against whom enforcement of the
modification is sought.
 
Section 8.  Governing Law. The validity, construction and enforceability of this
Agreement shall be governed in all respects by the laws of the State of New
York, without regard to its conflicts of laws rules.
 
Section 9.  Resolution of Disputes. Any disputes under or in connection with
this Agreement shall, at the election of either party, be resolved by
arbitration, to be held in New York, New York in accordance with the rules and
procedures of the American Arbitration Association then in effect. Judgment upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction. Each party shall bear its own costs, including but not limited to
attorneys’ fees, of the arbitration or of any litigation arising out of this
Agreement. Pending the resolution of any arbitration or litigation, the Company
shall continue payment of all amounts due the Employee under this Agreement and
all benefits to which the Employee is entitled at the time the dispute arises.
 
Section 10.  Waiver; Severability. No waiver by any party at any time of any
breach by any other party of, or compliance with, any condition or provision of
this Agreement to be performed by any other party shall be deemed a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement. If any of the provisions of this Agreement
shall otherwise contravene or be invalid under the laws of any state or other
jurisdiction where it is applicable but for such contravention or invalidity,
such contravention or invalidity shall not invalidate all of the provisions of
this Agreement, but rather this Agreement shall be reformed and construed,
insofar as the laws of that state or jurisdiction are concerned, as not
containing the provision or provisions, but only to the extent that they are
contravening or are invalid under the laws of that state or jurisdiction, and
the rights and obligations created hereby shall be reformed and construed and
enforced accordingly.
 
Section 11.  Return of Property to the Company. All Company property, including
but not limited to any Company-owned automobile, BlackBerry, cell phone,
computer, printer, fax machine, and all memoranda, notes, lists, records and
other documents or papers (and all copies thereof), including items stored in
computer memories or by other means, made or compiled by Executive or made
available to Executive relating to the Company or its affiliates or its
business, are and shall remain the property of the Company, and either have been
or shall be delivered to the Company promptly upon the Executive’s Retirement
Date. Executive may purchase the Company-owned automobile or other Company-owned
equipment in accordance with Company policy and instructions.
 
Section 12.  Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to applicable laws or regulations.
 
Section 13.  Counterparts. This Agreement may be executed by either of the
parties hereto in counterparts, each of which shall be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.
 
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
appearing next to their signatures.
 

 
International Flavors & Fragrances Inc.
 
 

 Date:  April 3, 2006  By:        /s/ Dennis M. Meany

Name: Dennis M. Meany   Title: Senior Vice President, General Counsel and
Secretary

 
 Date:  April 3, 2006
    /s/ Richard A. Goldstein
 
  Richard A. Goldstein 
 

 
7

--------------------------------------------------------------------------------


 
May Not Be Executed
Before May 9, 2006
 
EXHIBIT A
GENERAL RELEASE
 
As a material inducement to the Company to enter into the Retirement Agreement
to which this General Release is an Exhibit, Executive hereby irrevocably and
unconditionally releases, acquits and forever discharges the Company, its
successors, assigns, agents, directors, officers, executives, representatives,
subsidiaries, divisions, parent corporations and affiliates, and all other
persons acting by, through or in concert with any of them (collectively, the
“Releasees”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, actions, damages, expenses (including
attorneys’ fees and costs actually incurred), or any rights of any and every
kind or nature, accrued or unaccrued, known or unknown, which Executive has or
claims to have arising out of facts and circumstances which have occurred or
existed prior to, or which are occurring and do exist as of, the date of
Executive’s execution of this Agreement against each or any of the Releasees.
This release (the “Release”) pertains to but is in no way limited to all matters
relating to or arising out of Executive’s employment and the cessation of his
employment by the Company and all claims for severance benefits or other
payments which are not express obligations of the Company under this Agreement,
or otherwise. The Release further pertains to, but is in no way limited to,
rights and claims under the Age Discrimination in Employment Act of 1967,
Title VII of the Civil Rights Act, as amended, the Americans With Disabilities
Act, the Family Medical Leave Act, and all other state, local or municipal fair
employment and discrimination laws, and all claims under common law, whether
based in tort or contract, law or equity.
 
Notwithstanding anything herein to the contrary, this General Release does not
apply to: (i) claims that arise after the Executive’s Retirement Date; (ii) the
Executive’s rights under any tax-qualified pension or claims for accrued vested
benefits under any other employee benefit plan, policy or arrangements
maintained by the Company or under COBRA; (iii) worker’s compensation claims and
any other claims that cannot be waived by law; (iv) the Executive’s rights to
enforce this Agreement; or (v) the Executive’s rights as a stockholder.
 
This Agreement is not intended to and does not interfere with the Equal
Employment Opportunity Commission’s right to enforce anti-discrimination laws or
to seek relief that will benefit the public and any victim of unlawful
employment practices who have not waived their claims. Therefore, by signing
this Agreement, Executive waives any right to personally recover against the
Company, but Executive is not prevented from filing a charge with, or
testifying, assisting, or participating in any proceeding brought by the EEOC,
concerning an alleged discriminatory practice of the Company.
 
IN WITNESS WHEREOF, I have executed this General Release this ____ day of May,
2006.
 
 
 
 
 
Richard A. Goldstein 
 

 
A-1

 